Citation Nr: 0403345	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ankle 
disorder, to include as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to right knee disability.

3.  Entitlement to service connection for scoliosis of the 
thoracic spine.

4.  Entitlement to an initial disability rating greater than 
30 percent for residuals of surgical repair of the right knee 
posterior cruciate ligament.  

5.  Entitlement to an initial disability rating greater than 
10 percent for residuals of arthritis of the cervical spine.  



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to February 
1998.

The appeal arises from the September 1998 February 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

This claim was previously before the Board in November 2000 
and remanded for additional development and adjudication.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in July 2002.  Although the letter 
mentioned the service-connected right knee and cervical spine 
disorders (for which increased rating were being sought), the 
letter actually provided the veteran with general information 
regarding the evidence necessary to substantiate a claim for 
service connection, but not for increased ratings.  The Board 
observes that the veteran has not been informed of the 
regulations or provisions of the VCAA for his initial rating 
increase claims.  

Regarding the issues of service connection for the left 
ankle, lumbar spine, and thoracic spine, the veteran was 
never provided with a letter describing what evidence he 
should provide, what evidence VA would obtain, and how VA 
would assist in his claim.  Therefore, the veteran must be 
apprised of all of the applicable provisions of the VCAA 
including what evidence would substantiate his specific 
claims and the division of responsibility for obtaining 
specific substantiating evidence.  See, e.g., 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
general letter addressing these provisions is not sufficient.  
The letter must be very specific as to what evidence VA has 
and exactly what evidence the veteran needs to provide.  The 
July 2002 letter did not meet the standards required under 
the above-cited case and this violation of due process must 
be addressed before the Board can undertake any action in 
this claim.  

The Board also finds that specific additional development of 
the claims on appeal is warranted.  With regard to the claims 
for service connection for the left ankle, lumbar spine and 
thoracic spine, the August 2003 VA examiner concluded that he 
was unable to correlate any left ankle, thoracic spine or 
lumbar spine disability with the service-connected right 
knee.  However, the examiner did explain that the veteran had 
joint laxity condition of the left ankle that was more the 
result of his physiologic musculoskeletal presentation.  The 
examiner concluded that the veteran would most likely 
continue to have joint problems the rest of his life, not 
necessarily caused by military service but aggravated by 
military service.  He did not explain the rationale for this 
opinion.  The examiner also determined that the veteran had 
spina bifida occulta and mechanical low back pain with 
congenital abnormalities.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2003); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  However, VAOPGCPREC 82-90 (July 
18, 1990) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  On the other hand, congenital or developmental 
defects, as opposed to diseases, could not be service-
connected because they were not diseases or injuries under 
the law; however, if superimposed injury or disease occurred, 
the resultant disability might be service- connected.  In 
view of the evidence the Board is of the opinion that 
additional examination is warranted.

Turning to the veteran's claims for increase, he contends 
that his service-connected right knee and cervical spine are 
more disabling than the current evaluations reflect.

With regard to the right knee the veteran is currently in 
receipt of the maximum schedular evaluation under Diagnostic 
Code 5257 for severe instability.  Thus, the only applicable 
basis for an increased schedular rating for the right knee is 
under the provisions of 38 C.F.R. § 3.321(b)(1), for 
assignment of extra-schedular evaluation. 

A review of the claims folder reveals the RO did not provide 
the veteran with specific notice of the evidence needed to 
substantiate a claim under the provisions of 38 C.F.R. § 
3.321.  In the case of a claim of entitlement to an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1), the 
notice to the veteran of evidence needed to substantiate the 
claim must advise him that such evidence would consist of 
evidence that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.

With regard to the cervical spine, the Board notes that the 
most recent VA examination was conducted in August 2003.  
Shortly thereafter, the rating criteria for evaluating 
disabilities of the spine were amended, effective 
September 26, 2003 and the RO has not yet had the opportunity 
to consider the veteran's claim in the context of these 
regulatory changes, nor has the veteran had an opportunity to 
pursue his claim in that context.  A remand will ensure due 
process of law, and avoid the possibility of prejudice. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Also, the veteran is appealing the original assignment of his 
disability evaluations for the right knee and cervical spine 
following the award of service connection.  In such a case, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, the 
veteran's disability evaluations must be considered from 
February 1998 to the present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  With respect to the right knee claim, 
the RO should inform the veteran of the 
elements of a claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
The veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service connected right knee.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
tinnitus, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

3.  The RO must ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers, that 
have provided pertinent treatment since 
August 2003.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  

4.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to more accurately determine the exact 
nature and etiology of any left ankle, 
lumbar spine, or thoracic spine 
disabilities and the extent, if any, to 
which any pathology now present is 
related to service.  The orthopedist 
should also determine the current 
severity of the veteran's cervical spine 
arthritis.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
orthopedist should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms for each disability.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report. 

With regard to the left ankle, lumbar 
spine and thoracic spine, complete 
diagnoses should be provided.  The 
examiner should indicate whether any 
disability involving the left ankle, 
thoracic spine or lumbar spine is a 
familial, congenital or developmental 
disease or defect.  If they are diseases, 
it is requested that the examiner render 
an opinion as to when they were initially 
manifested and if present prior to 
service, whether it is as likely as not 
that they underwent a chronic increase in 
severity beyond natural progression 
during active duty?

If it is determined that left ankle, 
thoracic spine or lumbar spine disorders 
are familial, congenital or development 
defects, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that that the 
veteran experienced superimposed 
injury(ies) during service which resulted 
in additional disability?

If the veteran does not currently have 
left ankle, thoracic spine or lumbar 
spine disorders which could be regarded 
as having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically so indicate.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records and the August 
2003 VA examination report. If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  

With regard to the cervical spine, the 
examiner should conduct thorough 
orthopedic and neurologic examinations of 
the neck and provide a diagnosis of any 
pathology found.  In examining the neck 
the examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion.  

The examiner should set forth the extent 
of any functional loss present in the 
veteran's cervical spine due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected neck 
disability has upon veteran's daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected neck disability should be 
described in adequate detail.  

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
examiner should describe in adequate 
detail neurologic symptoms, if any, 
involving the neck reasonably 
attributable to the service-connected 
cervical spine arthritis (versus other 
causes).  The conclusion of the examiner 
should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  With 
regard to the cervical spine the RO 
should readjudicate the claim in light of 
all pertinent evidence and legal 
authority (to include the former and all 
revised criteria for rating diseases and 
injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (pre 
September 26, 2003); Diagnostic Codes 
5235-5243 (post September 26, 2003).  
With regard to the right knee, the RO 
should consider whether referral under 
§ 3.321(b)(1) is appropriate.  The 
veteran should be given opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case to and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




